Case 2:21-cv-05327-FLA-MAR Document 1-8 Filed 06/30/21 Page 1 of 12 Page ID #:79




                         EXHIBIT H

                                                                  EXHIBIT H
                                                                     Page 79
6/11/2021Case   2:21-cv-05327-FLA-MAR Document 1-8 Filed
                                                WHOIS      06/30/21
                                                      search results Page 2 of 12 Page ID #:80



                                                                                India

  Search the WHOIS Database
     trumpreagan.com                                                                           Search




      WHOIS search results
      Domain Name: trumpreagan.com
      Registry Domain ID: 2419251194_DOMAIN_COM-VRSN
      Registrar WHOIS Server: whois.godaddy.com
      Registrar URL: http://www.godaddy.com
      Updated Date: 2020-08-01T05:55:30Z
      Creation Date: 2019-08-01T15:03:34Z
      Registrar Registration Expiration Date: 2022-08-01T15:03:34Z
      Registrar: GoDaddy.com, LLC
      Registrar IANA ID: 146
      Registrar Abuse Contact Email: abuse@godaddy.com
      Registrar Abuse Contact Phone: +1.4806242505
      Domain Status: clientTransferProhibited http://www.icann.org/epp#clientTransferProhibited
      Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
      Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
      Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
      Registrant Organization: Political Media, Inc.
      Registrant State/Province: District of Columbia
      Registrant Country: US
      Registrant Email: Select Contact Domain Holder link at
      https://www.godaddy.com/whois/results.aspx?domain=trumpreagan.com
      Tech Email: Select Contact Domain Holder link at
      https://www.godaddy.com/whois/results.aspx?domain=trumpreagan.com
      Admin Email: Select Contact Domain Holder link at
      https://www.godaddy.com/whois/results.aspx?domain=trumpreagan.com
      Name Server: PDNS07.DOMAINCONTROL.COM
      Name Server: PDNS08.DOMAINCONTROL.COM
      DNSSEC: unsigned
      URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
      >>> Last update of WHOIS database: 2021-06-11T14:02:00Z <<<                                 Privacy - Terms



https://in.godaddy.com/whois/results.aspx?checkAvail=1&domain=trumpreagan.com
                                                                                        EXHIBIT H              1/5
                                                                                           Page 80
6/11/2021Case   2:21-cv-05327-FLA-MAR Document 1-8 Filed
                                                WHOIS      06/30/21
                                                      search results Page 3 of 12 Page ID #:81
      For more information on Whois status codes, please visit
      https://www.icann.org/resources/pages/epp-status-codes-2014-06-16-en
      TERMS OF USE: The data contained in this registrar's Whois database, while believed by the
      registrar to be reliable, is provided "as is" with no guarantee or warranties regarding its
      accuracy. This information is provided for the sole purpose of assisting you in obtaining
      information about domain name registration records. Any use of this data for any other purpose
      is expressly forbidden without the prior written permission of this registrar. By submitting
      an inquiry, you agree to these terms and limitations of warranty. In particular, you agree not
      to use this data to allow, enable, or otherwise support the dissemination or collection of this
      data, in part or in its entirety, for any purpose, such as transmission by e-mail, telephone,
      postal mail, facsimile or other means of mass unsolicited, commercial advertising or
      solicitations
      of any kind, including spam. You further agree not to use this data to enable high volume,
      automated
      or robotic electronic processes designed to collect or compile this data for any purpose,
      including
      mining this data for your own personal or commercial purposes. Failure to comply with these
      terms
      may result in termination of access to the Whois database. These terms may be subject to
      modification
      at any time without notice.

          See Underlying Registry Data                         Contact Domain Holder


          Report Invalid Whois

     Info displayed in public WHOIS is limited for privacy reasons. You can learn more about access to
     non-public domain contact information here.




        Want to buy this domain?
        Get it with our Domain Broker Service.


          Go




           Need help? Call our award-winning support team 24/7 at 040
                                   67607600                                                             Privacy - Terms



https://in.godaddy.com/whois/results.aspx?checkAvail=1&domain=trumpreagan.com
                                                                                         EXHIBIT H                   2/5
                                                                                            Page 81
6/11/2021Case   2:21-cv-05327-FLA-MAR Document 1-8 Filed
                                                WHOIS      06/30/21
                                                      search results Page 4 of 12 Page ID #:82




         We love taking your call.




       About GoDaddy

       About Us

       Contact Us

       Newsroom

       Investor Relations

       Annual Returns

       Corporate Social Responsibility

       Careers

       Trust Center

       Legal

       GoDaddy Blog



       Support

       Product Support

       Community

       Report Abuse




       Resources

       Webmail                                                                             Privacy - Terms



https://in.godaddy.com/whois/results.aspx?checkAvail=1&domain=trumpreagan.com
                                                                                EXHIBIT H               3/5
                                                                                   Page 82
6/11/2021Case   2:21-cv-05327-FLA-MAR Document 1-8 Filed
                                                WHOIS      06/30/21
                                                      search results Page 5 of 12 Page ID #:83
       WHOIS

       ICANN Confirmation

       Designers & Developers

       Redeem Code

       Product Catalog

       Customer Testimonials



       Partner Programs

       Affiliates

       Reseller Programs

       GoDaddy Pro




       Account

       My Products

       Renewals & Billing

       Create Account




       Shopping

       Domains

       Websites

       WordPress

       Hosting

       Web Security

       Email & Office

       Deals



                                                                                           Privacy - Terms



https://in.godaddy.com/whois/results.aspx?checkAvail=1&domain=trumpreagan.com
                                                                                EXHIBIT H               4/5
                                                                                   Page 83
6/11/2021Case   2:21-cv-05327-FLA-MAR Document 1-8 Filed
                                                WHOIS      06/30/21
                                                      search results Page 6 of 12 Page ID #:84




                                                        India - English          USD




    Legal                          Privacy Policy                           Advertising Preferences             Cookies

                      Copyright © 1999 - 2021 GoDaddy Operating Company, LLC. All Rights Reserved.

      Use of this Site is subject to express terms of use. By using this site, you signify that you agree to be bound by
                                               these Universal Terms of Service.




                                                                                                                  Privacy - Terms



https://in.godaddy.com/whois/results.aspx?checkAvail=1&domain=trumpreagan.com
                                                                                                      EXHIBIT H                5/5
                                                                                                         Page 84
6/11/2021Case   2:21-cv-05327-FLA-MAR Document 1-8 Filed
                                                WHOIS      06/30/21
                                                      search results Page 7 of 12 Page ID #:85



                                                                                                    India

  Search the WHOIS Database
    trumpreagan.us                                                                                                 Search




      WHOIS search results
      Domain Name: trumpreagan.us
      Registry Domain ID: DF0581824C08B4322989664A524E984FF-NSR
      Registrar WHOIS Server: whois.godaddy.com
      Registrar URL: http://www.godaddy.com
      Updated Date: 2021-04-15T23:21:44Z
      Creation Date: 2021-04-15T17:01:35Z
      Registrar Registration Expiration Date: 2022-04-15T17:01:35Z
      Registrar: GoDaddy.com, LLC
      Registrar IANA ID: 146
      Registrar Abuse Contact Email: abuse@godaddy.com
      Registrar Abuse Contact Phone: +1.4806242505
      Domain Status: clientTransferProhibited http://www.icann.org/epp#clientTransferProhibited
      Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
      Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
      Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
      Registrant Organization: Political Media, Inc.
      Registrant State/Province: Virginia
      Registrant Country: US
      Registrant Email: Select Contact Domain Holder link at
      https://www.godaddy.com/whois/results.aspx?domain=trumpreagan.us
      Tech Email: Select Contact Domain Holder link at
      https://www.godaddy.com/whois/results.aspx?domain=trumpreagan.us
      Admin Email: Select Contact Domain Holder link at
      https://www.godaddy.com/whois/results.aspx?domain=trumpreagan.us
      Name Server: NS1.GURUDNS.NET
      Name Server: NS2.GURUDNS.NET
      Name Server: NS3.GURUDNS.NET
      DNSSEC: signedDelegation
      URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/                               Privacy - Terms



https://in.godaddy.com/whois/results.aspx?checkAvail=1&domain=trumpreagan.com&domainName=trumpreagan.us
                                                                                                            EXHIBIT H             1/5
                                                                                                               Page 85
6/11/2021Case   2:21-cv-05327-FLA-MAR Document 1-8 Filed
                                                WHOIS      06/30/21
                                                      search results Page 8 of 12 Page ID #:86
      >>> Last update of WHOIS database: 2021-06-11T14:02:59Z <<<
      For more information on Whois status codes, please visit
      https://www.icann.org/resources/pages/epp-status-codes-2014-06-16-en
      TERMS OF USE: The data contained in this registrar's Whois database, while believed by the
      registrar to be reliable, is provided "as is" with no guarantee or warranties regarding its
      accuracy. This information is provided for the sole purpose of assisting you in obtaining
      information about domain name registration records. Any use of this data for any other purpose
      is expressly forbidden without the prior written permission of this registrar. By submitting
      an inquiry, you agree to these terms and limitations of warranty. In particular, you agree not
      to use this data to allow, enable, or otherwise support the dissemination or collection of this
      data, in part or in its entirety, for any purpose, such as transmission by e-mail, telephone,
      postal mail, facsimile or other means of mass unsolicited, commercial advertising or
      solicitations
      of any kind, including spam. You further agree not to use this data to enable high volume,
      automated
      or robotic electronic processes designed to collect or compile this data for any purpose,
      including
      mining this data for your own personal or commercial purposes. Failure to comply with these
      terms
      may result in termination of access to the Whois database. These terms may be subject to
      modification
      at any time without notice.

         See Underlying Registry Data                        Contact Domain Holder


         Report Invalid Whois

    Info displayed in public WHOIS is limited for privacy reasons. You can learn more about access to
    non-public domain contact information here.




       Want to buy this domain?
       Get it with our Domain Broker Service.


          Go




                                                                                                                   Privacy - Terms



https://in.godaddy.com/whois/results.aspx?checkAvail=1&domain=trumpreagan.com&domainName=trumpreagan.us
                                                                                                          EXHIBIT H             2/5
                                                                                                             Page 86
6/11/2021Case   2:21-cv-05327-FLA-MAR Document 1-8 Filed
                                                WHOIS      06/30/21
                                                      search results Page 9 of 12 Page ID #:87


          Need help? Call our award-winning support team 24/7 at 040
                                  67607600




         We love taking your call.




       About GoDaddy

       About Us

       Contact Us

       Newsroom

       Investor Relations

       Annual Returns

       Corporate Social Responsibility

       Careers

       Trust Center

       Legal

       GoDaddy Blog




       Support

       Product Support

       Community

       Report Abuse
                                                                                                                   Privacy - Terms



https://in.godaddy.com/whois/results.aspx?checkAvail=1&domain=trumpreagan.com&domainName=trumpreagan.us
                                                                                                          EXHIBIT H             3/5
                                                                                                             Page 87
        Case
6/11/2021      2:21-cv-05327-FLA-MAR Document 1-8  Filed
                                                WHOIS     06/30/21
                                                      search results Page 10 of 12 Page ID #:88


       Resources

       Webmail

       WHOIS

       ICANN Confirmation

       Designers & Developers

       Redeem Code

       Product Catalog

       Customer Testimonials



       Partner Programs

       Affiliates

       Reseller Programs

       GoDaddy Pro




       Account

       My Products

       Renewals & Billing

       Create Account




       Shopping

       Domains

       Websites

       WordPress

       Hosting

       Web Security

       Email & Office
                                                                                                                   Privacy - Terms



https://in.godaddy.com/whois/results.aspx?checkAvail=1&domain=trumpreagan.com&domainName=trumpreagan.us
                                                                                                          EXHIBIT H             4/5
                                                                                                             Page 88
        Case
6/11/2021      2:21-cv-05327-FLA-MAR Document 1-8  Filed
                                                WHOIS     06/30/21
                                                      search results Page 11 of 12 Page ID #:89
       Deals




                                                      India - English            USD




    Legal                         Privacy Policy                          Advertising Preferences                 Cookies

                      Copyright © 1999 - 2021 GoDaddy Operating Company, LLC. All Rights Reserved.

      Use of this Site is subject to express terms of use. By using this site, you signify that you agree to be bound by
                                               these Universal Terms of Service.




                                                                                                                   Privacy - Terms



https://in.godaddy.com/whois/results.aspx?checkAvail=1&domain=trumpreagan.com&domainName=trumpreagan.us
                                                                                                          EXHIBIT H             5/5
                                                                                                             Page 89
                                                                  Case 2:21-cv-05327-FLA-MAR Document 1-8 Filed 06/30/21 Page 12 of 12 Page ID #:90




                                                                                                                                                                                 Contact Us 24/7           Blog      Help      Sign In
                        India




Search the WHOIS Database
                                                                                                                                                                                                                                         Search




  WHOIS search results                                                                                                                                          Want to buy this domain?
                                                                                                                                                                Get    it   with our Domain Broker Service.
  Domain Name: reagantrump.com
  Registry Domain ID: 2605330268_DOMAIN_COM-VRSN
                                                                                                                                                                  Go
  Registrar WHOIS Server: whois.godaddy.com
  Registrar URL: http://www.godaddy.com
  Updated Date: 2021-04-15T10:01:36Z
  Creation Date: 2021-04-15T12:01:35Z
  Registrar Registration Expiration Date: 2022-04-15T12:01:35Z
  Registrar: GoDaddy.com, LLC
  Registrar IANA ID: 146
  Registrar Abuse Contact Email: abuse@godaddy.com
  Registrar Abuse Contact Phone: +1.4806242505
  Domain Status: clientTransferProhibited http://www.icann.org/epp#clientTransferProhibited
  Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
  Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
  Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
  Registry Registrant ID: Not Available From Registry
  Registrant Name: Registration Private
  Registrant Organization: Domains By Proxy, LLC
  Registrant Street: DomainsByProxy.com
  Registrant Street: 14455 N. Hayden Road
  Registrant City: Scottsdale
  Registrant State/Province: Arizona
  Registrant Postal Code: 85260
  Registrant Country: US
  Registrant Phone: +1.4806242599
  Registrant Phone Ext:
  Registrant Fax: +1.4806242598
  Registrant Fax Ext:
  Registrant Email: reagantrump.com@domainsbyproxy.com
  Registry Tech ID: Not Available From Registry
  Tech Name: Registration Private
  Tech Organization: Domains By Proxy, LLC
  Tech Street: DomainsByProxy.com
  Tech Street: 14455 N. Hayden Road
  Tech City: Scottsdale
  Tech State/Province: Arizona
  Tech Postal Code: 85260
  Tech Country: US
  Tech Phone: +1.4806242599
  Tech Phone Ext:
  Tech Fax: +1.4806242598
  Tech Fax Ext:
  Tech Email: reagantrump.com@domainsbyproxy.com
  Registry Admin ID: Not Available From Registry
  Admin Name: Registration Private
  Admin Organization: Domains By Proxy, LLC
  Admin Street: DomainsByProxy.com
  Admin Street: 14455 N. Hayden Road
  Admin City: Scottsdale
  Admin State/Province: Arizona
  Admin Postal Code: 85260
  Admin Country: US
  Admin Phone: +1.4806242599
  Admin Phone Ext:
  Admin Fax: +1.4806242598
  Admin Fax Ext:
  Admin Email: reagantrump.com@domainsbyproxy.com
  Name Server: PDNS13.DOMAINCONTROL.COM
  Name Server: PDNS14.DOMAINCONTROL.COM
  DNSSEC: unsigned
  URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
  >>> Last update of WHOIS database: 2021-06-30T14:30:21Z <<<
  For more information on Whois status codes, please visit https://www.icann.org/resources/pages/epp-status-codes-2014-06-16-en
  TERMS OF USE: The data contained in this registrar's Whois database, while believed by the
  registrar to be reliable, is provided "as is" with no guarantee or warranties regarding its
  accuracy. This information is provided for the sole purpose of assisting you in obtaining
  information about domain name registration records. Any use of this data for any other purpose
  is expressly forbidden without the prior written permission of this registrar. By submitting
  an inquiry, you agree to these terms and limitations of warranty. In particular, you agree not
  to use this data to allow, enable, or otherwise support the dissemination or collection of this
  data, in part or in its entirety, for any purpose, such as transmission by e-mail, telephone,
  postal mail, facsimile or other means of mass unsolicited, commercial advertising or solicitations
  of any kind, including spam. You further agree not to use this data to enable high volume, automated
  or robotic electronic processes designed to collect or compile this data for any purpose, including
  mining this data for your own personal or commercial purposes. Failure to comply with these terms
  may result in termination of access to the Whois database. These terms may be subject to modification
  at any time without notice.
     See Underlying Registry Data                      Contact Domain Holder             Report Invalid Whois
 Info displayed    in   public WHOIS   is   limited for privacy reasons. You can learn more about access to non-public domain contact information here   .




                                                                       Need help? Call our award-winning support team 24/7 at 040 67607600


                                                                                                                                                             We love taking your call.




About GoDaddy                                   Support                                  Resources                                   Partner Programs        Account                                      Shopping
About Us                                        Product Support                          Webmail                                     Affiliates              My Products                                  Domains
Contact Us                                      Community                                WHOIS                                       Reseller Programs       Renewals & Billing                           Websites
Newsroom                                        Report Abuse                             ICANN Confirmation                          GoDaddy Pro             Create Account                               WordPress
Investor Relations                                                                       Designers & Developers                                                                                           Hosting
Annual Returns                                                                           Redeem Code                                                                                                      Web Security
Corporate Social Responsibility                                                          Product Catalog                                                                                                  Email & Office
Careers                                                                                  Customer Testimonials                                                                                            Deals
Trust Center
Legal
GoDaddy Blog




                                        India    -   English   USD


Copyright © 1999    -   2021 GoDaddy Operating Company, LLC. All Rights Reserved.                                                                                                     Legal   Privacy Policy   Advertising Preferences   Cookies

Use of this Site is subject to express terms of use. By using this site, you signify that you agree to be bound by these Universal
Terms of Service.




                                                                                                                                                                                                                                    EXHIBIT H
                                                                                                                                                                                                                                       Page 90
